Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The present invention is directed toward a processor for performing vector instructions utilizes an instruction specifying a first and second vector, a first and second length of the respective vectors, and an add opcode.  A computation module of the processor receives both vectors and utilizes circuitry to perform the element-wise addition and generate an output vector.  The closest prior arts of record are Nilsson (US 2006/0271764) and Moudgill (US 2016/0224514).
Nilsson teaches a processor for performing vector instructions utilizes an instruction specifying a first and second vector, a length of said vectors, and an add opcode.  A computation module of the processor receives both vectors and utilizes circuitry to perform addition and generate an output vector.  However, Nilsson fails to teach the instruction specifying a second length of the second vector or the addition being performed in an element-wise manner.
Moudgill teaches a processor for performing vector operations wherein an instruction specifies a first and second vector, a first length of the first vector, and derives a length of the second vector from the instruction information.  The processor then performs element-wise addition on the vectors to generate an output vector.  However, Moudgill also fails to teach the second length of the second vector being explicitly specified by a field of the vector addition instruction.
Therefore, the references, when taken alone or in combination, do not teach a vector addition instruction that explicitly specifies a second length for a second vector to be used in the addition in combination with each of the other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105.  The examiner can normally be reached on Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182